Citation Nr: 0840754	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  03-15 308	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD), including as secondary to service-
connected psychogenic gastrointestinal disturbance.

2.  Entitlement to service connection for asthmatic 
bronchitis, including as secondary to service connected 
psychogenic gastrointestinal disturbance.

3.  Entitlement to a compensable rating for psychogenic 
gastrointestinal disturbance.


REPRESENTATION

Veteran represented by:	Jeany Mark, Attorney at Law



ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran had active military service from December 1943 to 
February 1946.

This appeal was previously before the Board of Veterans' 
Appeals (Board) in November 2004, when it was denied.  The 
veteran appealed to the United States Court of Appeals for 
Veterans' Claims (Court).  By Order of August 2006, the Court 
granted a joint motion filed by the parties in the case and 
remanded the matter to the Board for further evidentiary and 
procedural development.  The Board remanded the appeal in 
June 2006 and again in April 2008 to fulfill the requirements 
of the Court's Order.  The matter is once again before the 
Board for further appellate review.

By order of November 2004, the Board granted a motion for 
advancement on the Board's docket due to the veteran's 
advancing age pursuant to 38 C.F.R. § 20.900(c) (2008).  
38 U.S.C.A. § 7107(a)(2) (West 2002).  Therefore, the appeal 
has received expedited treatment since that time.


FINDINGS OF FACT

1.  GERD was not caused by any incident of service, and is 
not secondary to or aggravated by service-connected 
psychogenic gastrointestinal disturbance.

2.  Asthmatic bronchitis was not caused by any incident of 
service, and is not secondary to or aggravated by service- 
connected psychogenic gastrointestinal disturbance.

3.  The veteran's psychogenic gastrointestinal disturbance is 
not manifested by symptoms that interfere with occupational 
or social functioning, or that require continuous medication.


CONCLUSIONS OF LAW

1.  Service connection for GERD, including as secondary to 
service-connected psychogenic gastrointestinal disturbance, 
is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.306, 3.310 (2008).

2.  Service connection for asthmatic bronchitis, including as 
secondary to a service- connected psychogenic 
gastrointestinal disturbance, is not warranted.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306, 3.310 
(2008).

3.  The criteria for a compensable rating for psychogenic 
gastrointestinal disturbance have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.14, 
4.126, 4.130, Diagnostic Code 9422 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for a psychogenic gastrointestinal 
disturbance was granted following the veteran's discharge 
from service.  A noncompensable disability rating was 
assigned at that time and has been in effect since.  In 2002, 
the veteran filed claims for an increase in the disability 
rating assigned to the psychogenic gastrointestinal 
disturbance and for service connection for GERD, either as 
directly related to the gastrointestinal symptoms he 
manifested in service or as proximately caused by the 
service-connected disability.  He also filed a claim for 
service connection for asthmatic bronchitis as proximately 
caused by GERD.  As noted above, these claims were all denied 
by the Board in November 2004 and have been remanded by the 
Court and by the Board for further evidentiary development.

The veteran has failed to cooperate with the requests made to 
him in both Board remands.  In the June 2006 Board remand, in 
order to assist him in demonstrating the continuity of 
gastrointestinal symptomatology which he claims to have had 
since his time in service, he was requested to identify "all 
providers of medical treatment for gastrointestinal symptoms 
since his discharge from service," so that the VA could 
obtain medical records supporting his claim.  In the effort 
to assist him in showing current symptomatology which would 
support a compensable rating for his service-connected 
psychogenic gastrointestinal disturbance, he was requested to 
identify all medical care providers who treated him for 
psychiatric complaints and symptoms since 2002, when he filed 
the current claim for an increased disability rating.  He 
complied with neither request, however.  

In the April 2008 Board remand, in the effort to assist the 
veteran in demonstrating the continuity of gastrointestinal 
symptomatology since service, he was requested to provide 
release of information forms to obtain the records of two 
private medical care providers who were referenced in other 
medical records, so that the VA could obtain the medical 
records generated by these physicians.  He was also requested 
to provide a release of information form for recent records 
from the Cleveland Clinic, so that the VA could obtain these 
records to show the severity of his current psychiatric 
disability.  The veteran did not provide any of the requested 
forms.  In a phone call of August 2008, the veteran reported 
that he had received the June 2008 letter requesting these 
forms, but had not yet responded because his wife was in the 
hospital.  He indicated that he planned to comply in the 
future, but did not provide an estimate of when he might find 
the time to complete the forms.  No further response has yet 
been received.  

Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  First, proper notice must be 
provided to a claimant before the initial VA decision on a 
claim for benefits and must:  (1) inform the claimant about 
the information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Review of the claims 
file shows that the veteran was informed of these elements 
with regard to his claims in letters of August 2002.  

The VA is required to inform the veteran of how the VA 
assigns disability ratings and effective dates.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
veteran was informed of these elements with regard to his 
claims in a letter of August 2006.  

Regarding a claim for an increased evaluation, VA must notify 
the veteran that the evidence required to substantiate the 
claim includes evidence demonstrating a worsening or increase 
in the severity of the disability and the effect that 
worsening has on the claimant's employment and daily life, 
general notice that a disability rating is determined by 
application of the relevant Diagnostic Code, of criteria 
required under the applicable Diagnostic Code or under 
alternate Diagnostic Codes which would not be satisfied if 
the claimant demonstrated a noticeable worsening and effects 
of such worsening on employment and daily life, and of the 
types of medical and lay evidence which may be relevant to 
substantiate such contentions.  See Vazquez-Flores v. Peake 
(Vazquez), 22 Vet. App. 37 (2008).  The veteran received such 
notice tailored to his claim for a compensable rating for his 
psychogenic gastrointestinal disturbance in a June 2008 
letter, prior to the most recent readjudication embodied in 
an August 2008 Supplemental Statement of the Case.

VA medical records, private medical records, service medical 
records and VA medical examinations have been obtained in 
support of the veteran's claims.  All relevant records and 
contentions have been carefully reviewed.  It is regrettable 
that the veteran has not cooperated with the VA's efforts to 
assist him in developing his appeals.  However, following two 
remands and multiple opportunities for the veteran to provide 
such assistance, we are at a loss to imagine how much more 
prodding would be required.  

No further action can be taken by VA absent the veteran's 
cooperation in identifying his physicians and in releasing 
the records to VA.  "The duty to assist is not always a one-
way street.  If a veteran wishes help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Thus, the Board concludes that additional development efforts 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991).  

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Service connection claims

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be established by demonstrating that 
the disability was first manifested during service and has 
continued since service to the present time or by showing 
that a disability which pre-existed service was aggravated 
during service.  Service connection may be granted for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.

With chronic disease shown as such in service (or within the 
presumptive period under 38 C.F.R. § 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection for arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic".  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Disability which is proximately due to or the result of a 
service-connected disease or injury also shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310.  The United States Court of Veterans Appeals (Court) 
has held that pursuant to 38 U.S.C.A. § 1110 and 38 C.F.R. 
§ 3.310, when aggravation of a veteran's non-service-
connected condition is proximately due to or the result of a 
service-connected condition, the veteran shall be compensated 
for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).

Service medical records do not reflect any specific treatment 
for or diagnosis of GERD and respiratory conditions.  The 
veteran's November 1943 induction examination revealed normal 
abdomen, viscera, and lungs, and mental examination was 
normal as well.  In March 1945, he was hospitalized for acute 
catarrhal gastroenteritis.  During this hospitalization, he 
was also found to have psychoneurosis.  At his February 1946 
separation, he was noted to have (in pertinent part) chronic, 
mild psychogenic gastrointestinal disturbance.

In a March 1946 rating decision, the RO granted service 
connection for chronic psychogenic gastrointestinal 
disturbance.

In 1947, the veteran experienced an acute illness manifested 
by acute abdominal pain, nausea, vomiting, weakness, loss of 
consciousness, and the passage of black stools.  The clinical 
diagnosis was "acute gastric ulcer" with possible bleeding.  
He was treated and kept in bed until his symptoms had 
disappeared.  An X-ray did not reveal an ulcer, but rather 
showed zonal spasms of the bowel.  The attending physician 
noted that the ulcer may have healed by the time the X-ray 
was taken.  

In March 1950, the veteran submitted a copy of his daughter's 
birth certificate.  He did not contact the VA again until 
August 2002, when he filed the instant claims for entitlement 
to an increased disability rating and service connection for 
GERD.  Thus, there is no contemporaneous medical evidence 
contained in the claims file reflecting the veteran's 
condition between 1950 and 2002.  As detailed above, efforts 
to obtain any corroborating evidence have been unsuccessful 
due to noncooperation from the veteran.  

Private medical records reflect that the veteran underwent a 
consultation for GERD in April 2002.  It was noted that he 
had had a prior history of chronic GERD and multiple 
hospitalizations for asthmatic bronchitis.  For the prior 
four years, he had been admitted almost yearly for 
respiratory symptoms.  An upper endoscopy performed in 
November 1999 apparently showed no esophagitis but revealed 
some reflux material up to the proximal esophagus.  A 24-hour 
PH monitoring in October 2000 showed acid reflux changes.  
The impression was that the veteran had (in pertinent part) 
chronic GERD with frequent asthmatic bronchitis exacerbated 
by acid reflux.

In an August 2002 written statement, the veteran sought 
service connection for GERD and asserted that his physician 
had explained that this condition stemmed from his gastritis.  
In a September 2002 written statement, he sought service 
connection for asthmatic bronchitis as secondary to GERD, 
which he again claimed as secondary to his service-connected 
gastritis.

At a September 2002 VA examination, the veteran reported that 
while he was in the military, he had always complained of 
abdominal pain.  He was sent to his commander, who told him 
"this is not a hotel or a resort . . . get back to work."  
The veteran said he just suffered with his pain.  Following 
the VA examination, he was assessed as having GERD with 
recurrent pneumonia due to high reflux and pulmonary 
aspiration of gastrointestinal contents.  The examiner stated 
that the gastritis and GERD were aggravated by chronic use of 
aspirin (for headaches) and Prednisone (for asthmatic 
bronchitis which apparently arose whenever he had reflux 
symptoms), as well as by other medications.

Following an October 2002 examination, the examiner (who had 
reviewed the claims file) deduced that the veteran's reflux 
symptoms began about 1996.  The examiner further concluded 
that the gastrointestinal symptoms recorded in 1945 and 1946 
were not symptoms of GERD and that therefore his gastritis 
was not linked to his current GERD.

In a May 2003 letter, Barry Davis, M.D., wrote that the 
veteran had severe GERD, and that the symptoms of this 
condition first developed when he was in the military at age 
28.  Dr. Davis further wrote that the veteran's GERD "may 
well be responsible for his pulmonary disease."  Similarly, 
in a May 2003 letter, James Chong, M.D., wrote (in pertinent 
part) that the veteran's GERD was severe enough to cause 
multiple episodes of asthmatic bronchitis which required 
hospitalization.

Following the 2006 Court order, the veteran's attorney 
apparently provided copies of the veteran's claims file to a 
private physician who rendered a written opinion for the file 
based upon review of the medical records in the file.  The 
physician commented that the veteran's "food-related GI 
symptoms" in service pointed to a "stomach ulcer, which is 
often caused by an increase in acid and is usually 
accompanied by a reflux of this acid into the esophagus-also 
known as GERD."  The physician concluded that the veteran's 
complaints of multiple GI (gastrointestinal) upsets while in 
service were the first manifestations of his GERD, and that 
left untreated, this continued insult of acid reflux caused 
him to have the severity of GERD for which he is currently 
being treated.  The physician also noted that the veteran's 
GERD is so severe that it has caused acid to reflux into his 
lungs, causing multiple bouts of asthmatic bronchitis and 
aspirations pneumonias.  The physician concluded with the 
opinion that "it is more likely than not that [the 
veteran's] ongoing problems with GERD and asthmatic 
bronchitis are related to his untreated GI symptoms while he 
was in service."

The veteran underwent another VA examination in January 2008.  
The examiner performed a clinical examination and reviewed 
the veteran's claims file.  Based upon the examination, 
records review, and his medical expertise, the examiner 
rendered the following opinion:

[The private physician] noted in her medical 
opinion (6/19/06) that the complaints of multiple 
GI upsets while in service [were] the first 
manifestation of GERD.  She goes on to speculate 
that it is more likely than not that [the 
veteran's] ongoing problems of GERD and asthmatic 
bronchitis are related to his untreated GI symptoms 
while he was in service.  I do not support this 
conclusion.  There is no evidence that the GI 
symptoms in 1945 and 1946 (psychogenic 
gastrointestinal disturbance) [were] a symptom of 
gastroesophageal reflux disease, and therefore no 
basis [for] linking his current GERD to the event 
that was reported over 60 years ago.  It should be 
noted as well that the first symptoms of GERD were 
noted by the medical record and by the patient as 
well to have begun in 2000.  In the absence of a 
nexus between the psychogenic gastrointestinal 
disturbance and GERD there can be no nexus between 
that gastrointestinal disturbance causing GERD 
which in turn caused or resulted in asthmatic 
bronchitis.  In other words even if the GERD caused 
or resulted in asthmatic bronchitis if there is no 
nexus for the psychogenic gastrointestinal 
disturbance then it is less likely as not that 
either GERD or asthmatic bronchitis were caused by 
or a result of the service-reported psychogenic 
gastrointestinal disturbance.

Essentially, then, the resolution of this case comes down to 
the conflicting medical opinions of record.  Whether the 
veteran's in-service gastrointestinal disturbance represented 
the initial onset of GERD or was the precursor to GERD is a 
question of an inherently medical nature, requiring medical 
expertise to resolve.  Similarly, the question of whether 
GERD and/or asthmatic bronchitis were secondary to the 
service-connected psychogenic gastrointestinal disturbance is 
also a question of an inherently medical nature.  The Board 
is required to consider independent medical evidence in 
supporting its recorded findings.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  

The veteran himself has contended that his GERD and asthmatic 
bronchitis are related to service, including as secondary to 
his service-connected psychogenic gastrointestinal 
disturbance.  As a layman, however, he does not possess the 
competence necessary to give a medical opinion on diagnosis 
or etiology of a condition.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

It is the responsibility of the Board to review all the 
evidence of record and reach a conclusion by applying the 
standard of review set forth above.  The United States Court 
of Appeals for the Federal Circuit has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  "[i]t is not error 
for the BVA to favor the opinion of one competent medical 
expert over that of another when the Board gives an adequate 
statement of reason or bases.  It is the responsibility of 
the BVA, . . . to assess the credibility and weight to be 
given to evidence." "  Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  Among the factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

Although Dr. Davis opined that the veteran currently has GERD 
which first manifested in service, he did not indicate that 
he had been able to review the veteran's claims folder 
(including his service medical records).  On the other hand, 
a VA examiner who did review the veteran's service medical 
records in October 2002 specifically concluded that the 
veteran's GERD was not manifested during his period of active 
duty.  The private physician retained by the veteran's 
attorney was able to review the veteran's medical records and 
concluded that the veteran's complaints of multiple GI upsets 
while in service were the first manifestations of his GERD.  
The January 2008 VA examiner reviewed the same information, 
in conjunction with a physical examination of the veteran, 
and reached the opposite conclusion; that there is no medical 
evidence that the veteran's GI symptoms in 1945 and 1946 were 
a symptom of gastroesophageal reflux disease.  

Upon thorough review and consideration, the Board places 
greater probative value upon the two VA opinions of record.  
The VA opinions are more fully-explained in general, and in 
particular, the 2008 opinion focuses upon the lengthy gap in 
time between the recorded GI symptoms in 1945, 1946, and 
1947.  The United States Court of Appeals for the Federal 
Circuit has determined that such a lapse of time is a factor 
for consideration in deciding a service connection claim.  
Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  
Although the veteran himself has contended that he 
experienced near-continuous GI symptomatology after service, 
he has failed time and again, to provide any documentation of 
this assertion, or to simply sign the release of information 
forms which would enable the VA to obtain medical 
documentation for him.  Despite the veteran's contentions, 
even the most liberal reading of the available medical 
records dates the veteran's GERD symptoms to no earlier than 
the 1990s.  Thus, the Board holds that the preponderance of 
the evidence is against the veteran's claim that his 
currently-shown GERD had its inception during service, or was 
proximately-caused by his service-connected psychogenic 
gastrointestinal disturbance.

Moreover, although the medical records generally support a 
relationship between the veteran's current GERD and 
respiratory symptomatology, no respiratory conditions have 
been related to his period of active duty.  Because GERD is 
not a service-connected disability, and no health care 
professional has opined that the veteran's respiratory 
symptoms are secondary to or aggravated by his psychogenic 
gastrointestinal disturbance, service connection for 
asthmatic bronchitis on a direct or secondary basis is also 
not warranted.  

In summary, the weight of the credible evidence demonstrates 
that the veteran's current GERD and asthmatic bronchitis (a) 
began decades after active duty, (b) are not caused by any 
incident of service, and (c) are in no way aggravated by or 
otherwise related to his service-connected psychogenic 
gastrointestinal disturbance. As the preponderance of the 
evidence is against the claims for service connection, the 
benefit-of-the-doubt rule does not apply, and the claims must 
be denied.

Compensable rating claim

Disability ratings are determined by applying a schedule of 
ratings which is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized.  38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.

The veteran's service-connected psychogenic gastrointestinal 
disturbance is currently assigned a 0 percent schedular 
rating pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9422 
("Pain Disorders").  When a single disability has been 
diagnosed both as a physical condition and a mental disorder, 
the rating agency shall evaluate it using a diagnostic code 
that represents the dominant (more disabling) aspect of the 
condition.  38 C.F.R. §§ 4.14, 4.126(d).  Since the veteran 
was granted service connection for this disability in March 
1946, the RO has appeared to conclude that the veteran's 
psychological symptoms are the more dominant part of his 
gastric condition and the rating has been assigned 
accordingly.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

The general rating formula for evaluation mental disorders 
applies to Diagnostic Code 9422.  Under this formula, a 
noncompensable rating is warranted for a mental condition 
which has been formally diagnosed, but its symptoms are not 
sufficiently severe either to interfere with occupational and 
social functioning or to require continuous medication.  A 10 
percent rating is warranted for occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.  38 C.F.R. § 4.130.

The reports of the April 2002 gastrointestinal consultation, 
September 2002 VA examination, and October 2002 VA 
examination (referenced in the discussion above) do not 
reference any psychiatric symptoms arising from or associated 
with the veteran's gastric condition.

VA records reflect that during a July 2002 VA outpatient 
visit, the veteran reported shaking and suicidal ideation 
after his wife had left him to take care of her terminally 
ill son.  The veteran had apparently first seen a 
psychiatrist after his first wife passed away.  No medication 
was prescribed then.  In the prior six weeks, he had been 
seeing a community psychiatrist who prescribed medication 
that helped.  During the current visit, the veteran's 
grooming was noted to be within normal limits.  His speech 
was very productive and had to be refocused often during the 
interview.  His mood was mildly depressed and anxious.  He 
denied having suicidal or homicidal ideation, hallucinations, 
delusions, or paranoia.  He was alert, oriented, friendly, 
and cooperative.  Insight and judgment were intact.  He 
appeared to have become very dependent on his current wife 
and had developed a separation disorder when she had to take 
care of her dying son.  Subsequently, he was diagnosed as 
having major depressive disorder.  In January 2003, the 
veteran sought VA outpatient treatment for depression which 
apparently arose after he fell down and injured his knee and 
wrist.  Later VA records reflect psychotherapy to work on 
issues dealing with illness and coping skills, as well as 
depression because his daughter and grandchildren had 
ostracized him.

None of these outpatient records reflect that the veteran's 
psychiatric symptoms were deemed as arising from his 
psychogenic gastrointestinal disturbance.  Similarly, none of 
the medical opinions detailed in the discussion above 
specifically mention any psychiatric symptoms arising from 
the veteran's psychogenic gastrointestinal disturbance.  In 
short, although the veteran has sought treatment from VA for 
psychiatric symptoms, there is no competent medical evidence 
that they are in any way connected to his service-connected 
psychogenic gastric condition.  There certainly has not been 
any evidence submitted reflecting that the veteran has 
symptoms from his psychogenic gastric condition which 
decrease his work efficiency and ability to perform 
occupational tasks during periods of significant stress, or 
that he has psychiatric symptoms (again, arising from his 
psychogenic gastric condition) which require continuous 
medication.  Thus, the RO - in assigning the noncompensable 
rating for psychogenic gastrointestinal disturbance - has 
applied the rating schedule accurately and there is no basis 
for assignment for a higher rating.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not applicable.  38 U.S.C.A. § 5107(b).





	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for GERD, including as secondary to 
service connected psychogenic gastrointestinal disturbance, 
is denied.

Service connection for asthmatic bronchitis, including as 
secondary to service connected psychogenic gastrointestinal 
disturbance, is denied.

A compensable rating for psychogenic gastrointestinal 
disturbance is denied.




____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


